IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1781
                               Filed May 6, 2015


IN RE THE MARRIAGE OF CAROL ANN
FREDERICKSEN AND THOMAS MICHAEL
FREDERICKSEN

Upon the Petition of
CAROL ANN FREDERICKSEN,
      Petitioner-Appellee,

And Concerning
THOMAS MICHAEL FREDERICKSEN,
     Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Woodbury County, Jeffrey A. Neary

(dissolution decree), Steven J. Andreasen (denying motion to set aside default

decree) and James D. Scott (other motions and dismissing petition to vacate

decree), Judges.



      Thomas Fredericksen appeals from several rulings following the entry of a

default dissolution decree. AFFIRMED ON BOTH APPEALS.



      Alice S. Horneber of Horneber Law Firm, P.C., Sioux City, for appellant.

      Elizabeth A. Row, Sioux City, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ. Scott, S.J.,

takes no part.
                                         2


POTTERFIELD, J.

      In these consolidated appeals, Thomas Fredericksen appeals from

several rulings following the entry of a default dissolution decree. Finding no

error of law or abuse of discretion, we affirm on both appeals.

I. First Appeal.

      A. Background facts and proceedings. On July 31, 2012, Carol Ann

Fredericksen filed a petition for dissolution of her marriage to Thomas Michael

Fredericksen.      The petition and original notice were personally served on

Thomas on August 9 and the return of service was filed on August 14, 2012.

      Notice of intent to file a written application for default judgment was filed

on September 4, a copy of which was sent that same date by ordinary mail to the

marital residence, Thomas’s last known address.

      On September 18, Carol filed an application for entry of default judgment

and notice was again sent to Thomas.

      On October 1, the clerk of court entered default judgment. Thomas had

filed no answer or responsive pleading to the petition. No attorney had entered

an appearance for Thomas.

      Dissolution Decree.     On March 22, 2013, the district court entered a

decree dissolving the parties’ marriage and dividing the marital property. The

court awarded the marital residence to Carol, ordering Thomas to vacate the

premises.    The court ordered the assets and real estate of the parties’

corporation (TFC Builders & Services, Inc.) sold and the net proceeds equally

divided. Thomas was awarded the business, MAGS Aviation, L.L.C., and its

assets. Other personal property was divided in accordance with a seven-page
                                             3


exhibit to the decree, which listed corresponding market values.               Carol and

Thomas were ordered to pay any indebtedness in their own names. The decree

also provided:

              All individual state and federal tax refunds received by the
       parties for tax years 2009, 2010, 2011, and 2012 shall be divided
       evenly between the parties. All taxes and penalties owed for the
       tax years 2009, 2010, 2011, and 2012 shall be divided evenly
       between the parties and paid within 12 months, unless other
       arrangements are made with the Internal Revenue Service or the
       State of Iowa. Each party shall be responsible for filing state and
       federal income tax returns for his or her 2013 income, and each
       party shall pay any taxes or penalties associated therewith.

       A copy of the decree was mailed by the clerk of court to Thomas at the

marital address.1

       Motion to Set Aside. On March 27, 2013, Thomas filed a motion to set

aside the decree, which Carol resisted. A hearing was held on April 22, 2013, at

which Thomas, Carol, Keith Robley (Thomas’s mail carrier), and Cindy Scherer

(Carol’s attorney’s secretary) testified. In addition, counsel for both Thomas and

Carol offered professional statements.

       On September 13, 2013, the district court concluded Thomas had not

proved good cause to set aside the default under Iowa Rule of Civil Procedure

1.977.2 The court found Thomas’s claims that he had not received notice of



1
  Iowa Rule of Civil Procedure 1.453 provides:
                A judge may enter judgments, orders or decrees at any time after
        the matter has been submitted, effective when filed with the clerk, or as
        provided by rule 1.442(5). The clerk shall promptly mail or deliver notice
        of such entry, or copy thereof, to each party appearing, or to one of the
        party's attorneys. The clerk is authorized to deliver any judgments, orders,
        decrees or notices to the e-mail address provided by the attorney or
        party.
The record also includes an affidavit of mailing by Carol.
2
  Rule 1.977 provides:
                                            4


intent to file for default was not credible. Moreover, the court rejected Thomas’s

claims of mistake, inadvertence, and surprise.

       Motion to Modify and Petition to Vacate.             On September 26, 2013,

Thomas, now represented by new counsel, filed an Iowa Rule of Civil Procedure

1.904(2) motion to modify the ruling on the denial of his motion to set aside.

Thomas also filed a petition to vacate judgment pursuant to rule 1.1012,3

asserting that entry of the decree “without filing mandatory documents and

without having a mandatory hearing constitutes irregularity.”

       On September 30, 2013, (fourteen months after the petition for dissolution

was filed and six months after the dissolution decree was entered) Thomas filed

an answer to the petition for dissolution and a financial affidavit.

       Carol’s Motion to Strike and Motion for Summary Judgment, and other

filings. Carol filed a resistance to the rule 1.904(2) motion to modify, arguing the

issues were res judicata. She also filed a motion to strike Thomas’s answer and

affidavit of financial status as not responsive to any pending matter. In addition,

Carol also filed an answer to the petition to vacate. Finally, Carol filed a motion

for summary judgment, asserting the petition to vacate was res judicata.

       Denial of Motion to Modify Order. On October 22, 2013, Thomas’s motion

to modify the order denying the motion to set aside default judgment was

                On motion and for good cause shown, and upon such terms as
       the court prescribes, but not ex parte, the court may set aside a default or
       the judgment thereon, for mistake, inadvertence, surprise, excusable
       neglect or unavoidable casualty. Such motion must be filed promptly
       after the discovery of the grounds thereof, but not more than 60 days after
       entry of the judgment. Its filing shall not affect the finality of the judgment
       or impair its operation.
3
  Iowa Rule of Civil Procedure 1.1012 allows a court to vacate or modify a final judgment
or order, or grant a new trial “[u]pon timely petition and notice under rule 1.1013” on the
grounds of “[i]rregularity or fraud practiced in obtaining it.”
                                         5


rejected. The court refused to consider additional factual allegations contained in

Thomas’s motion to modify, noting the hearing “was limited to the issues of

‘mistake, inadvertence, surprise, excusable neglect, or unavoidable casualty’

under Rule 1.977.” The order provided further,

              The Court also denies the Motion in regard to the claim that
       [Carol] did not file an Affidavit of Financial Status or present
       evidence prior to the entry of the Default Decree. First, said claim
       was not raised at the time of the hearing on the Motion to Set Aside
       Default. Second, [Thomas’s] claim of “irregularity” and “fraud” are
       not bases for setting aside a default under Rule 1.977.
              Finally, the Court denies [Thomas’s] request to modify its
       prior Findings that [Thomas] never formally retained representation
       until after the Decree was filed. Although the evidence clearly
       established that [Thomas] contacted and spoke with Attorney Kayl
       in August and September 2012, [Thomas] and Attorney Kayl had
       not finalized an agreement concerning payment, specifically
       payment of a retainer fee. [Thomas] therefore had not formally
       retained representation until after the Decree was filed. Again, the
       Court makes no determination as to factual allegations made by
       [Thomas] in regard to his communications with Attorney Kayl that
       were not presented at the time of the hearing on the Motion to Set
       Aside Default.

The court further noted the issues raised by Thomas’s petition to vacate were

“different than the issues addressed by the court in its ruling on the motion to set

aside a default under rule 1.977” and were to be tried as a different matter.

       Order Granting Motion to Strike. On October 25, the court granted the

motion to strike the answer and affidavit: “There is no pending dissolution of

marriage action, therefore, for which an Answer and Affidavit can be filed. To the

extent Respondent’s pending petition to vacate that decree is successful,

Respondent will then have an opportunity to Answer the dissolution petition.”

       First Notice of Appeal. On November 7, Thomas filed a notice of appeal

concerning the district court’s September 13 (denial of motion to set aside),
                                            6


October 22 (denial of motion to modify the September 13 ruling), and October 25,

2013 (order striking answer and affidavit). We will address these issues first in

order to avoid further confusion arising from this procedural morass.4

       B. Standard of review.          Thomas contends our review is de novo,5

however, a proceeding to set aside a default judgment is at law. Cent. Nat’l Ins.

Co. v. Ins. Co. of N. Am., 513 N.W.2d 750, 753 (Iowa 1994). Thus, we review for

errors of law. Id.

              We vest district courts with broad discretion in ruling on a
       motion to set aside a default. We reverse such a ruling only if this
       discretion is abused. Generally, we find such an abuse only when
       there is a lack of substantial evidence to support the district court’s
       ruling. Paige v. City of Chariton, 252 N.W.2d 433, 437 (Iowa 1977).
       We are bound by the district court’s findings of fact if supported by
       substantial evidence, and we view the evidence in the light most
       favorable to the district court’s ruling.

Id.; see also Wilson v. Liberty Mut. Grp., 666 N.W.2d 163, 165 (Iowa 2003)

(“Reversal on appeal is warranted only when the court’s discretion has been

abused.”).

       Our review of the district court’s grant of a motion to strike is for abuse of

discretion. Theis v. James, 184 N.W.2d 708, 710 (Iowa 1971). “The district court

abuses its discretion when it exercises its discretion on grounds or for reasons

clearly untenable or to an extent clearly unreasonable.” State v. Brown, 856

N.W.2d 685, 688 (Iowa 2014). “A ground or reason is untenable when it is not

supported by substantial evidence or when it is based on an erroneous


4
  Our supreme court consolidated Thomas’s two appeals and transferred the matters to
this court.
5
  We generally engage in a de novo review of an equitable action, giving weight to the
district court’s factual determinations without being bound by its determinations. Iowa R.
App. P. 6.907.
                                          7

application of the law.” Graber v. City of Ankeny, 616 N.W.2d 633, 638 (Iowa

2000).

         C. Denial of motion to set aside default. Thomas first contends the

district court erred in failing to grant his motion to set aside the default judgment.

         Iowa Rule of Civil Procedure 1.977 provides “[o]n motion and for good

cause . . . the court may set aside a default or the judgment thereon, for mistake,

inadvertence, surprise, excusable neglect or unavoidable casualty.” The burden

is on the movant to plead and prove good cause. Cent. Nat’l Ins., 513 N.W.2d at

754. Good cause is a “sound, effective, and truthful reason. It is something

more than an excuse, a plea, apology, extenuation, or some justification, for the

resulting effect.” Id. (emphasis added). The reason for default must rise to one

of the grounds enumerated in the rule, that is, mistake, inadvertence, surprise,

excusable neglect, or unavoidable casualty.          Id.   Additionally, good cause

requires at least a claimed defense asserted in good faith. Id.

         The underlying purpose of rule 1.977 is “to allow a determination of

controversies on their merits rather than on the basis of nonprejudicial

inadvertence or mistake.” Brandenburg v. Feterl Mfg. Co., 603 N.W.2d 580, 584

(Iowa 1999). However, “this objective must be qualified and cannot be extended

to the point where a default judgment will be vacated when the [movant] has

ignored [the rules of procedure] with ample opportunity to abide by them.”

Haynes v. Ruhoff, 157 N.W.2d 914, 916 (Iowa 1968). “[W]e have never upheld

such a grant where the movant fails to show any effort to appear in response to a

due and timely notice.” Id.
                                              8


       There is no dispute that Thomas was personally served with original

notice and a copy of the petition for dissolution on August 9, 2012. Nor is there

any dispute that he did not answer within the applicable timeframe. See Iowa R.

Civ. P. 1.303. He was thus in default. See Iowa R. Civ. P. 1.971 (“A party shall

be in default whenever that party does any of the following . . . (1) Fails to serve

and, within a reasonable time thereafter, file a motion or answer as required in

rule 1.303 or 1.304.”).

       In the district court, Thomas claimed he did not receive the notice of intent

to file default or the application for entry of default, or the clerk’s default. After

the hearing on the motion to set aside default judgment, the district court found

Thomas was not a credible witness. We give great deference to the district

court’s credibility determinations. Etchen v. Holiday Rambler Corp., 574 N.W.2d

355, 360 (Iowa Ct. App. 1997) (“The district court has a better opportunity than

the appellate court to evaluate the credibility of witnesses.”).

       The district court found that Carol sent and Thomas received the written

notice of intent to file an application for default, which was filed on September 4,

2012, and mailed to Thomas at his last known address.6 The district court also

found that Carol sent and Thomas received the application for entry of default

judgment, which was filed on September 18, 2012.7 The clerk was thus required


6
  See Iowa R. Civ. P. 1.972(3) (“A copy of the notice of intent to file written application for
default shall be sent by ordinary mail to the last known address of the party claimed to
be in default. No other notice to a party claimed to be in default is required.”).
7
  See Iowa R. Civ. P. 1.972(2) (“Requests for entry of default under rule 1.972(1) shall
be by written application to the clerk of the court in which the matter is pending. No
default shall be entered unless the application contains a certification that written notice
of intention to file the written application for default was given after the default occurred
and at least ten days prior to the filing of the written application for default. A copy of the
notice shall be attached to the written application for default. If the certification is filed,
                                            9

to enter default on the record, which the clerk did on October 1, 2012. See Iowa

R. Civ. P. 1.972(2) (“If the certification is filed, the clerk on request of the adverse

party must enter the default of record without any order of court.”).                 The

dissolution decree was not filed until March 23, 2013.

       On appeal, Thomas no longer challenges notice rather he contends the

district court erred in denying his motion to set aside the default judgment

generally complaining that his first attorney did not take the necessary steps to

avoid default. But the district court specifically found Thomas did not formally

retain counsel until after the decree was filed, more than seven months after the

default was entered. This finding is supported by substantial evidence in the

record. Thomas testified he met with Attorney Angela Kayl in August 2012 but

did not pay her a retainer fee at that time. He testified the next time he met with

Kayl was “a few weeks ago”—which was after the divorce decree was filed on

March 22, 2013. Having failed to retain counsel, he cannot complain counsel did

not act on his behalf.8

       We set out and adopt the district court’s thorough fact findings here:9

       Thomas may not have read the Notice of Intent or Application or he
       may have disregarded them, however, the Court believes such
       documents were delivered to his Evergreen Lane residence.
             The Court further finds Carol’s testimony concerning their
       conversations in January and February 2013 to be credible. . . .

the clerk on request of the adverse party must enter the default of record without any
order of court.”).
8
  We note, too, that Thomas was not unfamiliar with court proceedings having been
involved in small claims, bankruptcy, civil, and criminal matters.
9
  On appeal, Thomas disagrees with the court’s finding of fact that he had not retained
Kayl, but the finding is supported by his own testimony and is thus binding on us. See
Cent. Nat’l Ins., 513 N.W.2d at 753 (“We are bound by the district court’s findings of fact
if supported by substantial evidence, and we view the evidence in the light most
favorable to the district court’s ruling.”). Thomas also then interjects complaints about
the denial of his motion to vacate, which is a separate issue we address later.
                                 10


        ....
        Considering the above findings, Thomas was personally
served with the original notice and copy of the Petition on August 9,
2012. He received a Notice of Intent sometime after September 4
and a copy of the Application for Entry of Default sometime after
September 18, 2012. He contacted at least one if not two attorneys
regarding this dissolution matter and he never formally retained
representation until after the Decree was filed. He, therefore, knew
that no Answer to the Petition was filed and had no mistaken belief
that an Answer would be filed on his behalf; and he filed no Answer
on his own behalf. He thereafter made no attempt to check the
status of this dissolution proceeding until after he received a copy
of the Decree. Finally, although the Entry of Default was filed
October 1, 2012, the Decree was not filed until March 22, 2013.
Thomas, therefore, had more than seven months after service of
the original notice to file an Answer or Appearance, which would
have at least required additional notice to him before the Decree
could be entered under Rule 1.973. Thomas chose not to or
otherwise failed to do so.
        Considering the factors noted above, the Court finds under
these circumstances that Thomas’s default was not simply the
result of a mistake. Although Thomas promptly filed his Motion to
Set Aside after the Decree was entered, the Court also questions
whether he intended to defend, considering the delay and his
failure to act after the default was entered in October 2012. Again,
the Court believes Thomas received his copies of the Notice of
Intent and Application for Entry of Default mailed in September,
2012. Even if copies of those documents were not actually
received by Thomas; however, the Court would still question
whether Thomas willfully ignored the rules (as opposed to a simple
mistake) and whether he truly intended to defend based upon the
seven-month delay from service of the original notice. There also
was nothing said or done by Carol or anyone other than Thomas
between the filing of the Petition and filing of the Decree that would
have reasonably caused Thomas to be “surprised” to a degree that
should relieve him of his default. Thomas’s failure to file an Answer
was due to his own negligence, want of ordinary care, carelessness
or inattention.
        The Court also considers whether Thomas has asserted a
claim or defense in good faith. In this regard, a dissolution of
marriage action is not really “defended.” Thomas argues in general
that the property division provisions of the Decree are not equitable.
In this regard, Thomas is not required to present evidence at the
hearing on his Motion to Set Aside Default akin to a full-blown
dissolution trial to establish such a good faith claim or defense
regarding the equities of the property division. He still must assert
something more than just a general request to set aside the default
                                 11


and proceed to trial. In this regard, Thomas testified that he never
would have agreed to the filing of tax returns and splitting the
costs/obligations/refunds before the Decree was entered if he knew
Carol was proceeding with the divorce. The filing of tax returns,
however, is an issue that is in many ways separate from the within
dissolution. Even if each party filed separate returns or even if
Carol filed returns for the businesses without Thomas’s input, or
even if the parties had not filed returns before the Decree, any cost
associated with preparation of tax returns and any tax obligations or
refunds, regardless of who received or paid, could have been
disputed at trial in the within matter. Any such tax obligation or
refund would have been subject to division at trial. Thomas argues
that he would not have “agreed” to an even division of such refunds
or obligations as set forth in the Decree. He claims he would not
have agreed to be obligated for “additional” taxes or deficiencies in
relation to TFC Builders and Services, Inc. as set forth in the
Decree (this Court would interpret the Decree to be in reference to
any obligation determined to exist above and beyond any obligation
paid by the parties when the returns were filed). Thomas submitted
no evidence or argument, however, as to why the treatment of
those taxes in the Decree is inequitable. In contrast, Carol testified
that the parties were three years behind in their taxes and had
always split the taxes during the marriage.
        Thomas also claims some of the items of property, such as a
Bobcat, referenced in the Decree were either sold or are owned by
family members. Again, however, he offered little or no evidence or
even argument as to how exclusion of such items would change the
equitable nature of the Decree. The bobcat, for example, is listed
in the Decree as an asset of TFC Builders to be sold with the
parties equally dividing the proceeds. If the bobcat no longer
exists, each part[y’s] receipt of marital property would be
diminished equally. The fact or argument that the bobcat was sold,
therefore, is not a good faith claim or defense that would be
asserted by Thomas if the Decree were set aside.
        Thomas also argued that the assets of TFC Builders were
still needed for work scheduled to be performed in the summer of
2013. . . . The Decree provides for TFC to be sold at auction or as
otherwise agreed by the parties. The parties, therefore, could and
can agree for Thomas to “buy out” Carol’s one-half interest in the
business . . . . The argument that Thomas was wanting to use
some of the assets in the summer of 2013, therefore, is not a good
faith claim or defense that Thomas could make if the Decree were
set aside, because the practical effect of the Decree would be the
same even if the Court agreed with him.
        Finally, Thomas testified at the hearing that he did not want
the divorce. To the extent that is part of his claimed “defense,” the
Court would note that Iowa is a “no fault” divorce state. Thomas
                                         12


       could have requested conciliation when he filed an answer but did
       not do so. His resistance or objection to the divorce otherwise
       would not be considered a valid “defense” considering Carol’s
       certification of the breakdown of the marriage.
               ....
               The Court recognizes the preference to have legal actions
       decided on their merits. Giving consideration to the factors
       applicable to a Motion to Set Aside and the factual record
       presented, however, the Court finds and concludes that Thomas
       has failed to show good cause for setting aside the default or the
       Decree filed herein for mistake, inadvertence, surprise, or
       excusable neglect under Rule 1.977.

Finding no abuse of discretion, we affirm the denial of the motion to set aside

default judgment.

       D. Other rulings.     Thomas summarily contends the court erred in

rejecting his motion to modify and in striking his answer and affidavit. However,

he offers neither argument nor authority and these claims are thus waived. See

Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support of an issue

may be deemed waiver of that issue.”).

II. Second Appeal.

       A. Additional background. After the first appeal was filed, numerous

additional documents were filed in the district court, including a resistance to

Carol’s motion for summary judgment, Thomas’s petition to vacate, Thomas’s

motion for summary judgment on his petition to vacate, two orders denying the

respective motions for summary judgment, and a second March 6, 2014 motion

for summary judgment filed by Carol.

       In denying Thomas’s motion for summary judgment, on January 7, 2014,

the district court wrote:

       Respondent contends the Court should vacate the decree because
       irregularity or fraud was practiced in obtaining the decree.
                                   13


Specifically, Petitioner did not file an affidavit of financial status and
did not cause a hearing to be held prior to entry of the decree.
Petitioner resists.
        ....
        Respondent petitions to vacate the dissolution decree under
[rule] 1.1012 which grants the Court authority to vacate or modify a
final judgment if irregularity or fraud was practiced in obtaining it.
Irregularity has been defined as “the doing or not doing that, in the
conduct of a suit at law, which, conformably with the practice of the
court, ought or ought not to be done. Violation or non-observance
of established rules and practices. The want of adherence to some
prescribed rule or mode of proceeding; consisting either in omitting
to do something that is necessary for the due and orderly conduct
of a suit, or doing it in an unseasonable time or improper manner.”
[Cutler, 588 N.W.2d at 428-29 (citations and internal quotation
marks omitted)].
        There are three guiding principles that assist a court in
determining whether an irregularity has occurred. Id. at 429. They
include (1) a party suffers an adverse ruling due to action or
inaction by the court or court personnel; (2) the action or inaction
must be contrary to some prescribed rule, mode of procedure, or
core practice involved in the conduct of the lawsuit; and (3) the
party alleging the irregularity must not have caused, or had prior
knowledge of the breach of the rule, mode of procedure or practice
of the court.
        Although Carol did not file an affidavit of financial status and
the Court did not hold a hearing prior to entry of the default decree
of dissolution, Thomas has not shown this to be an irregularity or
fraud as a matter of law. First, he has not established that he was
subject to an adverse ruling. Although Thomas did not receive the
distribution he now wants, the Court, following a trial on his motion
to set aside, has found “nothing to suggest anything other than they
(Carol and Thomas) both contributed to the marriage” and
“although the division set forth in the decree may not be exactly
equal, it appears to provide a relatively equal division of the assets
and debts. The decree, for example, does not appear to award all
or most of the assets to Carol or allocate all or most of the debts to
Thomas.” Thus, Thomas has not established as a matter of law
that he has suffered an adverse ruling due to action or inaction by
the Court or court personnel.
        Thomas also fails to satisfy the second criteria, violation of a
prescribed rule. Although Iowa Code § 589.13(1) requires a party
to file a statement of net worth by affidavit, the requirement can be
waived. See [Iowa Code] § 598.13 [(2011)]. The Court had the
authority to enter a decree by default without a hearing. See Iowa
Code §598.8(2).
                                         14


The court thereafter denied Thomas’s motion to modify its January 7 ruling.

       On May 16, 2014, an unreported telephonic hearing was held, after which

the district court entered a “ruling on pending motions,” in which it concluded:

       Judge Andreasen held an evidentiary trial on [Thomas’s] motion to
       set aside default and issued detailed Findings and Conclusions.
       [Thomas] now seeks another evidentiary hearing on the same
       fundamental claim that the default dissolution decree should be
       nullified. Respondent’s claim that the lack of a hearing and
       financial affidavit constituted an irregularity was known at the time
       of the first hearing. This is not newly discovered and would involve
       a second trial of matters that could have been determined at the
       first trial. It is a waste of judicial resources. It could require a
       second appeal.
                The earlier denial of Petitioner’s motion for summary
       judgment was in error and should be corrected. Respondent’s
       petition to vacate is barred by claim preclusion.

The court granted Carol’s motion for summary judgment and dismissed

Thomas’s motion to vacate.

       On May 29, 2014, Thomas filed a notice of appeal, stating he was

challenging the denial of his motion for summary judgment filed January 7, 2014,

the ruling denying his 1.904(2) motion following the denial of his motion for

summary judgment filed January 27, and the May 16 ruling on pending motions.

       B. Scope and standard of review. We review summary judgment rulings

for errors of law. Osmic v. Nationwide Agribusiness Ins. Co., 841 N.W.2d 853,

858 (Iowa 2014).       Summary judgment is appropriate “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show there is no genuine issue as to any material fact” and “the

moving party is entitled to judgment as a matter of law.” Iowa R. Civ. P. 1.981(3).

“In assessing whether summary judgment is warranted, we view the entire record
                                           15

in the light most favorable to the nonmoving party.” Veatch v. City of Waverly,

858 N.W.2d 1, 6 (Iowa 2015).

       An action to vacate a judgment under Iowa Rule of Civil Procedure 1.1012

is a law action, and thus, our review is for errors of law. In re Marriage of Cutler,

588 N.W.2d 425, 430–31 (Iowa 1999). The district court’s findings are binding on

us if supported by substantial evidence. Id. The district court has considerable

discretion in deciding whether to grant a petition to vacate a judgment. In re

Marriage of Kinnard, 512 N.W.2d 821, 823 (Iowa Ct. App. 1993).

       C. Denial of Thomas’s motion for summary judgment.10 Thomas filed

a motion for summary judgment on his petition to vacate, asserting Carol’s failure

to file an affidavit of financial status or cause the matter to be set down for

hearing constituted irregularity as a matter of law requiring the district court to

vacate the dissolution decree. The motion was accompanied by “respondent’s

statement of material facts,” which includes the statements “6. Petitioner did not

file an Affidavit of Financial Status prior to having the Decree entered. (Ex. 2) 7.

Petitioner did not cause a hearing to be held prior to the entry of the Decree. (Ex.

2).” Exhibit 2 appears to be a copy of the electronic docket for the dissolution

action (Woodbury CDCD123604).11 His memorandum of authorities cites rule

1.1012 and Iowa Code sections 598.13(1) and 598.8(2). Thomas contended:


10
   In Thomas’s second issue on appeal, he asserts “the district court erred in failing to
grant [his] motion for summary judgment, in dismissing [his] petition to vacate judgment,
and in striking [his] pleadings.” We address each of the rulings to the extent we are able
to discern Thomas’s arguments.
11
    He also attached Exhibit 1, which appears to be the electronic docket from a
“domestic abuse” case, Woodbury County number DACV149959; Exhibit 3, a transcript
from an October 16, 2013 “hearing on extension of protective order” in DACV149959;
Exhibit 4, which is the answer Thomas had filed in this action, but which was stricken;
and Exhibit 5, the transcript from the hearing on the motion to set aside.
                                        16


             It is undisputed that Petitioner did not file an Affidavit of
      Financial Status nor was a hearing held prior entry of the decree.
      Entry of the Decree without filing mandatory documents and having
      a mandatory hearing constitutes irregularity and fraud under [Iowa
      Rule of Civil Procedure] 1.1012. See In re Marriage of Cutler, 588
      N.W.2d 425, In re Marriage of Bacon, 807 N.W.2d 297 (Iowa App.
      2011; In re Marriage of Siddall and Johnson, 821 N.W 2d 286 (Iowa
      App. 2012)
             ....
             This Court should grant Respondent’s Motion for Summary
      Judgment and vacate the Decree because there is no dispute that
      Petitioner failed to file an Affidavit of Financial Status and failed to
      have a hearing prior to the entry of the Decree, as required.

      After the district court denied Thomas’s motion for summary judgment,

Thomas filed a “motion to modify ruling,” objecting to the court’s statement that

“Thomas has not established as a matter of law that he has suffered an adverse

ruling due to action or inaction by the Court or court personnel.” He cited to his

affidavit of financial status and to his answer. But both of these documents were

stricken by the district court on October 25, 2013, and are not properly before us.

      We next observe in each of the cases cited by Thomas (Cutler, Bacon,

and Siddall), the appellate court upheld the entry of a default dissolution decree.

See Cutler, 588 N.W.2d at 429-30 (finding no irregularity or fraud justifying

petition to vacate); In re Marriage of Bacon, No. 11-0368, 2011 WL 4579601, at

*5 (Iowa Ct. App. Oct. 5, 2011) (“We find Gregg failed to offer any evidence that

would support vacating the default decree on the basis of fraud or irregularity

under rule 1.1012(2).”); In re Marriage of Siddall, No. 11-1860, 2012 WL

3026414, at *5 (Iowa Ct. App. July 25, 2012) (“Rachena was served with a copy

of Matthew’s petition that explained the consequences for failing to enter an

appearance. Rachena chose to default and lost her right to object on the ground
                                          17


she failed to receive documents. Accordingly, we affirm the district court’s entry

of default decree.”).

       We agree with the district court that Thomas failed to prove as a matter of

law that he was entitled to have the decree vacated for irregularity; the court did

not err in denying Thomas’s motion for summary judgment.

       D. Denial of petition to vacate. Again, asserting our review is de novo,

Thomas contends that this court should “fully consider everything which has

transpired since the petition for dissolution of marriage was filed on July 31,

2012.” Thomas contends the district court erred in denying his petition to vacate,

alleging irregularity or fraud under Iowa Rule of Civil Procedure 1.1012.

       Thomas lists a number of factors he believes should go into our

consideration, primarily asserting Carol’s failure to file an affidavit of financial

status or cause a hearing to be held constitutes irregularity under the rule. He

cites Iowa Code section 598.13(1), which provides:

              Both parties shall disclose their financial status. A showing
       of special circumstances shall not be required before the disclosure
       is ordered. A statement of net worth set forth by affidavit on a form
       prescribed by the supreme court and furnished without charge by
       the clerk of the district court shall be filed by each party prior to the
       dissolution hearing.       However, the parties may waive this
       requirement upon application of both parties and approval by the
       court.
              Failure to comply with the requirements of this subsection
       constitutes failure to make discovery as provided in the rule of civil
       procedure 1.517.

He also cites Iowa Code section 598.8(2), which provides, in part:

              The Court may enter a decree of dissolution without a
       hearing [if] (b) [t]he respondent has not entered a general or special
       appearance or filed a motion or pleading in the case, the waiting
       period provided under section 598.19 has expired, and all of the
       following circumstances have been met:
                                           18


              (1) The petitioner has certified in writing that there has been
       a breakdown of the marriage relationship to the extent that the
       legitimate objects of matrimony have been destroyed and there
       remains no reasonable likelihood that the marriage can be
       preserved.
              (2) All documents required by the court and by statute have
       been filed.

He argues that because financial affidavits were not filed, the court could not

enter the dissolution decree without a hearing.

       “[T]he amount of evidence required to support an application to vacate a

final judgment is greater than that necessary to warrant setting aside a default

judgment.” In re Marriage of Heneman, 396 N.W.2d 797, 799 (Iowa Ct. App.

1986). Our supreme court has stated that to qualify as an “irregularity” under rule

1.1012(2) a party must “suffer an adverse ruling because of some action or

inaction on the part of the court or some court personnel.” Costello v. McFadden,

553 N.W.2d 607, 612 (Iowa 1996). In addition, “the action or inaction must be

contrary to some prescribed rule, mode of procedure, or court practice involving

the conduct of the lawsuit.” Id. Finally, the party complaining about the action or

inaction “must not have caused, been a party to, or had prior knowledge of the

breach of the rule, the mode of procedure, or the practice of the court.” Id.; see

also Cutler, 588 N.W.2d at 428-29.

       The district court, in dismissing the petition to vacate, stated the issues

raised (no financial affidavit and no hearing) were not “newly discovered.”12



12
   The district court had previously correctly observed that the issues involved in a rule
1.977 proceeding and a rule 1.1012 proceeding are different. In rejecting Carol’s motion
for summary judgment on res judicata grounds, the court wrote:
                A petition to vacate under Rule 1.1012 is a different cause of
       action than a petition to vacate under Rule 1.977. “The amount of
       evidence required to support an application to vacate a final judgment is
                                         19


Nothing in rule 1.1012(2) requires that the grounds asserted in attempting to

vacate the decree be “newly discovered.” Nonetheless, the district court had

previously ruled Thomas failed to prove he was entitled to have the decree

vacated because, “[a]lthough Carol did not file an affidavit of financial status and

the Court did not hold a hearing prior to entry of the default decree of

dissolution,” first, Thomas had not suffered an adverse ruling due to action or in

action by the court or court personnel, and second, the statement of net worth by

affidavit can be waived.13

       This is not a case where Thomas had no notice that default was being

sought. Cf. Dolezal v. Bockes, 602 N.W.2d 348, 352 (Iowa 1999) (setting aside

default where movant failed to give prescribed notice).

       Nor is it a case where the district court did not have jurisdiction of the

parties.14 “The fact financial affidavits pursuant to section 598.13 were not filed


        greater than that necessary to warrant setting aside a default judgment.
        Heneman, 396 N.W.2d at 799.
                 Rule 1.1012(2) provides a court can vacate a judgment for
        irregularity or fraud. Respondent contends Petitioner’s failure to file an
        affidavit of financial status prior to entry of the decree constitutes an
        irregularity. Although the Court has ruled on many of the alleged
        procedural deficiencies already, it has not addressed the issue of failure
        to file an affidavit of financial status. Respondent’s burden is high, even
        higher than at the hearing to set aside. However, because the issues and
        proof are different than considered in the judgment denying Respondent’s
        motion to set aside default, res judicata does not bar the present petition
        to vacate. As the Court stated, it has made no determination as to the
        merits of Respondent’s petition under Rule 1.1012.
13
   These findings are found in the court’s order denying Thomas’s motion for summary
judgment.
14
   While Thomas mentions “fraud” in his pleading, he has not presented any evidence of
extrinsic fraud, which is required by rule 1.1012.
        Extrinsic fraud is some act or conduct of the prevailing party which
        prevented a fair submission of the controversy. It includes the lulling of a
        party into a false sense of security or preventing him from making a
        defense. Such evidence of fraud must be shown by clear and convincing
        evidence. A finding of extrinsic fraud as a basis for vacating a judgment
                                            20

does not raise a jurisdictional question.”         In re Marriage of Butterfield, 500

N.W.2d 95, 98 (Iowa Ct. App. 1993). The filing of financial affidavits may be

waived. Iowa Code § 598.13(1).

       Rather, as we have already concluded, the district court properly entered

default here. Thus, the decree was a final judgment. See Snyder v. Allamakee

Cnty., 402 N.W.2d 416, 418 (Iowa 1987) (holding that a default judgment is a

final judgment); accord Dolezal, 602 N.W.2d at 353.

       As noted in Cutler, “the party alleging the irregularity must not have

caused, or had prior knowledge of the breach of the rule, mode of procedure or

practice of the court.” 588 N.W.2d at 429. Thomas did not answer or otherwise

respond to the dissolution petition after being personally served. And, having

also been served with notice of Carol’s intent to seek a default judgment and

having failed to respond to that notice, we conclude Thomas waived any

objection to the shortcomings in Carol’s filings. Like the court in Siddall, 2012

WL 3026414, at *5, we believe that a party who chooses not to file an answer or



        would be justified only by the most egregious misconduct; at the very
        least would require a showing of fault, willfulness, or bad faith.
Heneman, 396 N.W.2d at 800 (citation omitted). Extrinsic fraud is fraud which keeps a
party from presenting her case or prevents an adjudication on the merits. Mauer v.
Rohde, 257 N.W.2d 489, 496 (Iowa 1977). “Examples of extrinsic fraud are a bribed
judge, dishonest attorney representing the defrauded client, or a false promise of
compromise.” Id. “In contrast, intrinsic fraud inheres in the judgment itself; it includes,
for example, false testimony and fraudulent exhibits. Fraud sufficient to vacate a
judgment under rule [1.1012(2)] must be extrinsic to the judgment.” In re Adoption of
B.J.H., 564 N.W.2d 387, 391-92 (Iowa 1997).
        Thomas had asserted at the motion to set aside that Carol’s conduct lulled him
into believing she was not pursuing the dissolution. The district court, in ruling on the
motion to set aside, specifically found that “nothing said or done by Carol or anyone
other than Thomas between the filing of the Petition and filing of the Decree that would
have reasonably caused Thomas to be ‘surprised’ to a degree that should relieve him of
his default.” The court thus implicitly rejected Thomas’s contention that Carol’s conduct
lulled him into a false sense of security.
                                             21


an appearance waives the right to “object on the ground [he] failed to receive

documents.”     See In re Marriage of Thompson, 275 N.W.2d 406, 409 (Iowa

1979) (finding under prior rule where party was not entitled to notice of default

that party in default has no right to receive documents filed in an action after

default).

       Having failed to answer the petition for dissolution or file his own affidavit

of financial status,15 we affirm the district court’s dismissal of Thomas’s petition to

vacate because, among other things, it fails under the third factor enunciated in

Costello, 553 N.W.2d at 612, that the party complaining about the action or

inaction “must not have caused, been a party to, or had prior knowledge of the

breach of the rule, the mode of procedure, or the practice of the court.”

III. Appellate Attorney Fees.

       Both parties have requested an award of appellate attorney fees.

Appellate attorney fees are not awarded as a matter of right, but rest in our

discretion. In re Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005). In

making this determination, we consider the needs of the requesting party, the

opposing party’s ability to pay, and the relative merits of the appeal. Id. We

award no attorney fees.

       Costs are taxed to Thomas.

       AFFIRMED ON BOTH APPEALS.




15
   Thomas did file an affidavit of financial status on September 30, 2013, after the district
court denied his motion to set aside default judgment. The court ordered the affidavit
stricken on October 25, 2013. We did not disturb that ruling.